184 F.2d 375
UNITED STATES of America ex rel. Valentine McAULIFFE, Appellant,v.C. J. BURKE, Warden Eastern State Penitentiary.
No. 10190.
United States Court of Appeals Third Circuit.
Argued October 2, 1950.
Decided October 6, 1950.

Appeal from the Judgment of the United States District Court for the Eastern District of Pennsylvania; J. Cullen Ganey, J.
Valentine McAuliffe, pro se.
John E. Stevenson, Special Deputy Attorney General, Charles J. Margiotti, Attorney General, for appellee.
Before ALBERT LEE STEPHENS, GOODRICH and STALEY, Circuit Judges.
PER CURIAM.


1
This is an appeal from a judgment of the United States District Court for the Eastern District of Pennsylvania denying habeas corpus to petitioner. We have inspected the record and find no error.


2
The judgment will be affirmed.